 



Exhibit 10.19

 

SALE AND ASSIGNMENT AGREEMENT

 

BETWEEN

 

SCOTT GOSS

OWNER

 

AND

 

VERIDIAN CORPORATION

PURCHASER

 

August 12, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                SECTION       PAGE NO.   Section 1.     The Sale and Assignment
    1     Section 2.     Covenant Not to Compete     1     Section 3.    
Delivery and Price     2     3. 1   Delivery of Software to Purchaser     2    
3. 2   Price     2     Section 4.   Installation and Acceptance     4    
Section 5.   Other Rights and Obligations     4     5. 1   Proprietary Rights  
  4     5. 2   Disclaimer of Warranty     4     Section 6.   Limitation of
Liability     5     Section 7.   Miscellaneous     5     7. 1   Entire Agreement
    5     7. 2   Force Majeure     5     7. 3   Governing Law     5     7. 4  
Assignment     6     7. 5   Notice     6     7. 6   No Waiver     6     7. 7  
Enforceability     6     7. 8   Remedies     6     7. 9   Headings     6     7.
10   No Third Party Beneficiaries     6     7. 11   Sales Taxes     6     7. 12
  Mediation and Arbitration     7     7. 13   Effectiveness of Agreement     7  
  SCHEDULE 1           DESCRIPTION OF THE SOFTWARE Attached

 



--------------------------------------------------------------------------------



 



SALE AND ASSIGNMENT AGREEMENT (the “Agreement”) made this 12th day of August,
2002 is entered into by and between SCOTT GOSS, an individual, residing at 11414
Brook Run Drive, Germantown, MD 20876 (hereinafter referred to as “Owner”) and
VERIDIAN CORPORATION, its subsidiaries and affiliates, with a principal place of
business at 1200 South Hayes Street, Arlington, Virginia (collectively the
“Purchaser”).

TERMS AND CONDITIONS

Section 1.   The Sale and Assignment

Effective in accordance with Section 7.13 below, Owner hereby sells, transfers
absolutely, assigns and delivers to Purchaser, for payment of the price set
forth in Section 3, all right, title and interest in and to the “PM Reports”
computer programs in source and object code forms and any updates, enhancements,
modifications, revisions, additions, replacements or conversions thereof (as
hereinafter defined) (collectively, the “Programs”), and any related
documentation (the “Documentation”), all as set forth or identified on
Schedule 1 hereto (collectively, the “Software”) including, without limitation,
all intellectual property rights therein, and all trademarks and trade names
which Owner uses in connection with the Software, together with the processes
and goodwill and going concern value of the business connected with and
symbolized by such intellectual property rights, patentable rights, trademarks
and trade names, as well as all rights to damages or profits, due or accrued,
arising out of past infringement of such intellectual property rights,
patentable rights, trademarks and trade names or injury to said goodwill and the
right to sue for and recover the same in Purchaser’s own name, together with any
and all discoveries, inventions and designs, whether or not patentable,
conceived or reduced to practice by Owner embodied in or arising out of the
Software as such exist as of the Effective Date of this Agreement (collectively,
the “Business”), free and clear of any and all liens. Owner shall promptly
disclose all such discoveries, inventions and designs to Purchaser and, upon
request, cooperate in and execute all papers necessary to assign such
discoveries, inventions and designs or intellectual property rights to Purchaser
and to assist Purchaser at Purchaser’s expense in the filing of applications for
patents or other registrations in favor of Purchaser. The decision whether to
file and/or prosecute applications for patents or other registrations shall be
made solely by Purchaser.

Section 2.   Covenant Not to Compete

In order to ensure the preservation and protection of good will, intellectual
property rights, trade secrets, and confidential information associated with or
embodied in the Business, including the Software, sold, transferred and assigned
to Purchaser under this Agreement and in consideration for the payments payable
to Owner under Section 3 of this Agreement, Owner agrees that the covenant set
forth in this Section 2 is reasonable in scope and duration and necessary to
secure for Purchaser the value of the Business, including the Software and its
associated goodwill and going concern value. Consequently, Owner covenants and
agrees, for the period from the Effective Date of this Agreement until the date
that is thirty-six (36) months after the Effective Date of this Agreement or the
date that is eighteen (18) months after Owner’s termination of employment from
Purchaser for any reason, whichever is later, (a) not to engage or otherwise
participate, directly or indirectly, in any business or other commercial
enterprise, endeavor, or activity identical or similar to the Costpoint
consulting business for which the Software had been

 



--------------------------------------------------------------------------------



 



used by Purchaser after the Effective Date of this Agreement; and (b) not to
engage in, or directly or indirectly assist in, any activity to hire away any
then-current employee of Purchaser whose employment involves use of the “PM
Reports” Software or the provision of Costpoint consulting services.

Section 3.   Delivery and Price

3.1   Delivery of Software to Purchaser

The Programs shall be delivered both in executable object code form and source
code form. Owner shall deliver any related Documentation to Purchaser.

3.2   Price

The total price to be paid Owner by Purchaser for the Business, including the
Software, and related undertakings of the Owner including, without limitation,
the covenant set forth in Section 2 under this Agreement is $3,600,000 payable
by Purchase as follows: (1) $2,000,000 paid in cash at the closing of the
Acquisition of Signal Corporation by Purchaser (the “Closing”) as the total
purchase price of the Software; (2) $500,000 paid in cash on the first
anniversary of the Closing, if Owner is still employed by Purchaser or has been
terminated by Purchaser during the preceding year other than for Cause (as such
term is defined in the Employment Agreement) or the Employment Agreement has not
been renewed by Purchaser; (3) $550,000 paid in cash on the second anniversary
of the Closing, if Owner is still employed by Owner or has been terminated by
Purchaser during the preceding two years other than for Cause (as such term is
defined in the Employment Agreement) or the Employment Agreement has not been
renewed by Purchaser; and (4) $550,000 paid in cash on the third anniversary of
the Closing, if Owner is still employed by Purchaser or has been terminated by
Purchaser during the preceding three years other than for Cause (as such term is
defined in the Employment Agreement) or the Employment Agreement has not been
renewed by Purchaser; provided, however, that in the event there is a “Change of
Control” affecting Purchaser at any time after the Closing, or Owner terminates
his employment with Purchaser at a time when he has “Good Reason” (as such term
is defined below), or the Employment Agreement is terminated because Owner
experiences a Total Disability (as such term is defined in the Employment
Agreement) or dies, all outstanding payments under this Section shall be
accelerated and become immediately due and owing to Owner (or his estate) as of
the date such Change of Control or termination becomes effective.

      For the purposes of this Section, a “Change of Control” shall be deemed to
have occurred upon, and shall mean:



  (a) the acquisition by any person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Act) of twenty-percent (20%) or
more of either (i) the combined voting power of the then outstanding shares of
all classes of common stock of the Purchaser (the “Outstanding Purchaser Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Purchaser entitled to vote generally in the election of
directors (the “Outstanding Purchaser Voting Securities”); provided, however,
that the following acquisitions that would otherwise qualify under clause (i) or
(ii) shall not constitute a Change of Control;

2



--------------------------------------------------------------------------------



 





  (A) any acquisition by Owner or a group constituting a person that includes
both Owner or the President of the Purchaser and at least twenty-five (25 %) in
number of the total number of individuals covered by agreements substantially
similar to this Agreement before the Change in Control (an “Owner Group”), or  
  (B) any acquisition by any entity pursuant to a reorganization, merger or
consolidation, if, immediately following such reorganization, merger or
consolidation, the conditions described in clause (i) or (ii) of clause (b) of
this paragraph are satisfied;



  (b) the approval by the stockholders of the Purchaser of a reorganization,
merger or consolidation, unless immediately following such reorganization,
merger or consolidation (i) more than 50% of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger or consolidation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by an Owner
Group in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger or consolidation, of the Outstanding
Purchaser Common Stock and Outstanding Purchaser Voting Securities, as the case
may be, or (ii) no person (excluding the Purchaser or an Owner Group)
beneficially owns, directly or indirectly, twenty percent (20%) or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors; or     (c) if during
any period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who, at the beginning of such period,
constitute the Board, and any new director (other than a director designated by
a person who had entered into an agreement with the Purchaser to effect a
transaction described in clause (i) or (ii) of clause (b) hereof) whose election
by the Board of Directors or nomination for election by the Purchaser’s
stockholders was approved by a vote of a least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board of
Directors.

       For the purposes of this Section, Owner shall be deemed to have “Good
Reason” to terminate his employment upon the occurrence of one or more of the
following events:



  (a) any diminution in Owner’s salary or incentive compensation as set forth in
the Employment Agreement (other than a diminution not to exceed ten percent
(10%) that is applied to all other senior executive officers, or all Division
Presidents, of Purchaser) or any material diminution in employee benefits for
the then-current year or any future year;

3



--------------------------------------------------------------------------------



 





  (b) any material diminution in the overall status, office, title, duty,
authority, power or function of Owner, or the assignment of any duties or
responsibilities materially inconsistent with Owner’s prior position, except a
diminution or assignment that is remedied following notice by Owner to
Purchaser;     (c) any relocation of Owner outside the Washington, D.C.
metropolitan area, without Owner’s consent; or     (d) the bankruptcy of
Purchaser.

Section 4.   Installation and Acceptance

Purchaser acknowledges that the Software shall be deemed accepted upon
installation of the Programs by the Purchaser on an “AS IS, WHERE IS” basis
without any express or implied warranties whatsoever including the implied
warranties of MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, ACCURACY
OF DATA, QUALITY, SATISFACTORY QUALITY, NON-INFRINGEMENT, AVAILABILITY OF DATA,
OR THAT THE PROGRAMS WILL OPERATE UNINTERRUPTED AND/OR ERROR-FREE.

Section 5.   Other Rights and Obligations

5.1   Proprietary Rights

Owner represents that he is the owner of the Business, including the Software,
sold, transferred and assigned herein, free and clear of any and all liens, and
that he has the right to enter into the sale and assignment of the Business,
including the Software, and all rights with respect thereto in accordance with
Section 1 of this Agreement. Owner has no knowledge of any claims, causes of
action, suits or other proceedings alleging that the Software or any portion
thereof, this sale and assignment, or its use infringe any intellectual property
or other proprietary rights of any third party.

5.2   Disclaimer of Warranty

THE WARRANTY SET FORTH IN PARAGRAPH 5.1 IS A LIMITED WARRANTY AND IT IS THE ONLY
WARRANTY MADE BY OWNER. OWNER EXPRESSLY DISCLAIMS, AND PURCHASER HEREBY
EXPRESSLY WAIVES, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, ACCURACY OF DATA, AVAILABILITY OF
DATA, COMPLETENESS, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE. OWNER
DOES NOT WARRANT AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS THAT THE
SOFTWARE WILL MEET PURCHASER’S REQUIREMENTS OR THAT THE OPERATION OF THE
SOFTWARE AND/OR ITS USE WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN
THE SOFTWARE, IF ANY, CAN BE CORRECTED. OWNER’S LIMITED WARRANTY IS IN LIEU OF
ALL LIABILITIES OR OBLIGATIONS OF OWNER FOR DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE DELIVERY OF THE SOFTWARE OR RELATED SERVICES. EXCEPT FOR THE
ABOVE LIMITED WARRANTY, THE ENTIRE

4



--------------------------------------------------------------------------------



 



RISK AS TO THE QUALITY AND PERFORMANCE OF THE SOFTWARE IS WITH THE PURCHASER.

Section 6.   Limitation of Liability

PURCHASER AGREES THAT OWNER SHALL NOT BE LIABLE FOR ANY DAMAGE, LOSS, OR EXPENSE
OF ANY KIND ARISING OUT OF OR RESULTING FROM PURCHASER’S POSSESSION OR USE OF
THE SOFTWARE WHETHER SUCH LIABILITY IS BASED IN TORT, CONTRACT, OR OTHERWISE. IN
NO EVENT, INCLUDING WITHOUT LIMITATION A NEGLIGENT ACT, SHALL OWNER BE LIABLE TO
PURCHASER FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
PUNITIVE DAMAGES (INCLUDING WITHOUT LIMITATION, LOSS OF PROFITS, LOSS OR
CORRUPTION OF DATA, LOSS OF GOODWILL, WORK STOPPAGE, COMPUTER FAILURE OR
MALFUNCTION, OR INTERRUPTION OF BUSINESS), ARISING OUT OF OR IN ANY WAY RELATED
TO THE SOFTWARE, PURCHASER’S USE OF, OR INABILITY TO USE, THE SOFTWARE
GENERALLY, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF WHETHER
OWNER HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 7.   Miscellaneous

7.1   Entire Agreement

This Agreement, including all attachments, evidences the complete understanding
and agreement of the parties with respect to the subject matter hereof and
supersedes and merges all previous and contemporaneous proposals of sale,
communications, representations, understandings and agreements, whether oral or
written, between the parties with respect to the subject matter hereof. This
Agreement may not be modified except by a writing subscribed to by authorized
representatives of both parties. Notwithstanding the foregoing, the parties
acknowledge and agree that the terms and conditions of Owner’s employment with
Purchaser will be the subject of a separate employment and confidentiality
agreement (the “Employment Agreement”).

7.2   Force Majeure

Neither party shall be liable to the other for any delay or failure to perform
any of the services or obligations set forth in this Agreement due to any cause
beyond its reasonable control. Performance times shall be considered extended
for a period of time equivalent to the time lost because of such delay.

7.3   Governing Law

This Agreement and performance hereunder shall be governed by the laws of the
Commonwealth of Virginia, without giving effect to the principles of conflict of
laws of such state or international treaties. Owner and Purchaser hereby agree
on behalf of themselves and any person claiming by or through them that the sole
and exclusive jurisdiction and venue for any litigation arising from or relating
to this Agreement or the subject matter hereof shall be an appropriate federal
or state court located in the aforesaid Commonwealth of Virginia.

5



--------------------------------------------------------------------------------



 



7.4   Assignment

This Agreement may be assigned by Purchaser. This Agreement shall apply to,
inure to the benefit of, and be binding upon the parties hereto and upon their
permitted successors in interest and permitted assigns.

7.5   Notice

Any notice provided pursuant to this Agreement, if specified to be in writing,
shall be in writing and shall be deemed given (i) if by hand delivery, upon
receipt hereof; (ii) if mailed, five (5) days after deposit in the U.S. mails,
postage prepaid, certified mail, return receipt requested. All notices shall be
addressed to the parties at the addresses set forth on the first page hereof.

7.6   No Waiver

The waiver or failure of either party to exercise any right in any respect
provided for herein shall not be deemed a waiver of any further right hereunder.

7.7   Enforceability

If for any reason a court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of this Agreement shall continue in full force and
effect.

7.8   Remedies

Unless otherwise specified herein, the rights and remedies of both parties set
forth in this Agreement are not exclusive and are in addition to any other
rights and remedies available to it at law or in equity.

7.9   Headings

The headings of the sections of this Agreement are inserted for convenience only
and shall not constitute a part hereof or affect in any way the meaning or
interpretation of this Agreement.

7.10   No Third Party Beneficiaries

The parties agree that this Agreement is for the benefit of the parties hereto
and is not intended to confer any fights or benefits on any third party, and
that there are no third party beneficiaries as to this Agreement or any part or
specific provision of this Agreement.

7.11   Sales Taxes

Purchaser shall, in addition to the payments required hereunder, pay all
applicable sales, use, or transfer taxes and duties, whether national, state or
local, however designated, which are levied or imposed by reason of the
transaction(s) contemplated hereby, excluding, however, income taxes on net
profits which may be levied against Owner. Purchaser shall reimburse Owner for
the amount of any such sales, use, or transfer taxes or duties paid or accrued
directly by Owner as a result of this transaction.

6



--------------------------------------------------------------------------------



 



7.12   Mediation and Arbitration



  (a) If a dispute arises out of or relates to this Agreement, or the breach
thereof, and the dispute cannot be settled, the parties agree first to try in
good faith to settle the dispute by mediation administered by the American
Arbitration Association under its Commercial Mediation Rules before resorting to
arbitration.     (b) Subject to subsection 7.12.a above, the parties shall
settle any dispute arising out of or related to this Agreement, or the breach
thereof, by binding arbitration in the Commonwealth of Virginia in accordance
with the rules of J.A.M.S. ENDISPUTE subject, however, to the right of either
party to apply to a court of competent jurisdiction for a Temporary Restraining
Order, Preliminary Injunction or other equitable relief: (i) to preserve the
status quo, or (ii) to prevent irreparable harm, e.g., either party shall have
the right to institute an action in the event the other party infringes its
respective proprietary rights or breaches nondisclosure obligations, or (iii) to
bring suit on an open account for simple moneys due under the Agreement. The
parties shall agree upon a single arbitrator or, if the parties cannot agree
upon an arbitrator within thirty (30) days, then the parties agree that J.A.M.S.
ENDISPUTE using its Streamlined Rules of Arbitration shall appoint a single
arbitrator. The arbitrator may award attorneys’ fees and costs but is
specifically precluded from awarding any indirect, special, punitive, incidental
or consequential damages as part of the award. The award of the arbitrator shall
be binding and may be entered as a judgment in any court of competent
jurisdiction.

7.13   Effectiveness of Agreement

This Sale and Assignment Agreement shall become effective only upon closing of
the Stock Purchase Agreement between Veridian as purchaser and Roger Mody and
Lori Mody as sellers, dated August 12, 2002, which closing date shall become the
Effective Date hereof.

OWNER HAS READ AND AGREES TO ALL OF THE ATTACHED AND INCORPORATED TERMS AND
CONDITIONS.

      SCOTT GOSS:   VERIDIAN CORPORATION   By:  /s/ Scott
Goss                                            By:  /s/ David H.
Langstaff                            Name: Scott
Goss                                             
Name:___________________________ Title:____________________________  
Title:____________________________   Date: August 12, 2002   Date: August 12,
2002

 

          SCHEDULE 1   DESCRIPTION OF THE SOFTWARE   Attached

7



--------------------------------------------------------------------------------



 



SCHEDULE 1

DESCRIPTION OF THE SOFTWARE

Programs: “PM Reports” Software programs

PM Reports© empowers managers and personnel to use technology, to manage, to
better understand, to report the cost and revenue in projects through the
organization, and to make significant process improvements. PM Reports is a
utility program that was developed by Scott Goss from 1996 on to provide
real-time reporting to all levels of management, personnel, and customers. It
provides detailed financial, accounting, human resource, time sheet, purchasing,
and contract information. PM Reports provides the necessary information to
effectively manage and empower knowledgeable workers to focus on answering
business questions on their own. PM Reports works in conjunction with Deltek’s
Costpoint Accounting Software, including all of the optional modules (i.e.,
Purchasing, Human Resources, and Deltek’s Electronic Time Sheet program). PM
Reports accesses the same databases that support Costpoint. PM Reports uses
Cognos’ Impromptu as its reporting application. This leverages its strengths in
database management, security infrastructure maintenance, and distributes the
reports to any number of people inside or outside an organization. Impromptu
provides the filters necessary to allow users to group and sort information, use
pick-lists, prompts, query the database, and produce output reports that are
customized in a variety of formats. PM Reports® allows the flexibility to save
reports in PDF and/or Excel formats. Impromptu® allows PM Reports® to be
accessed via the Web and has the security embedded in the application to limit
access to authorized users only.

PM Reports® provides tailor-able, read-only access to each user, depending on
their level within the corporation and their need to know.

There are currently 68 reports available, ranging from detailed Profit and Loss
(P&L) to time sheet data. The reports are catalogued into the following groups
within PM Reports® and can be tailored to meet the needs of any size
corporation.



•   Project Status Reports •   Revenue Reports •   Labor Reports •   Indirect
Project Reports •   Project Information Reports •   Project/Employee Structure
and Mapping Reports •   Billing Reports •   Purchasing and Accounts Payable
Reports •   Employee Information Reports •   Employee Timesheet Reports

8



--------------------------------------------------------------------------------



 



PM Reports® consists of four components:



1.   Catalog   2.   Reports   3.   Menu   4.   Database scripts

Documentation: “PM Reports” Software Documentation



    User Manual       Promotional Material

9